Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Everton Rushie petitions for a writ of mandamus, alleging the district court has unduly delayed in acting on his November 23, 2011 motion for reduction of sentence and appointment of counsel. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Rushie’s motion by order entered on May 30, 2013. Accordingly, because the district court has recently denied Rushie’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.